 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        No. 2:18-cv-01631-JAM-GGH
11                       Petitioner,
12           v.                                        ORDER
13    BRIAN E. TORRANCE,
14                       Respondent.
15

16          Petitioner has filed an Order to Show Cause that has been taken under submission, ECF

17   No. 17, and the briefing was completed on the matter when Respondent filed his Reply on

18   October 26, 2018. ECF. No. 18. Due to the upcoming retirement of the undersigned there is

19   insufficient time to complete the court’s review and issue an order or findings and

20   recommendations on the motion. Therefore, the undersigned recuses himself and the Clerk shall

21   reassign this case to another magistrate judge.

22          In light of the foregoing IT IS HEREBY ORDERED that:

23          1.      The Magistrate Judge is recused from further actions on this matter;

24          2.      The Clerk shall reassign this case to another magistrate judge.

25          IT IS SO ORDERED.

26   DATED: October 29, 2018
                                                  /s/ Gregory G. Hollows
27                                        UNITED STATES MAGISTRATE JUDGE

28
